                                                   Case 2:19-cv-00567-DBP Document 1 Filed 08/14/19 Page 1 of 1

  JS 44 (Rev. 08/18)
                                                                                                                    CIVIL COVER SHEET
  The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the 111ing and service of pleadings or other papers as re<juircd by law, except as
  provided bY, lo~al. rules of court. This form, approved by the Judicial Conforcnce ol'thc United States in September 1974, is required for the use of' the Clerk of' Court for the
  purpose of 1n1tiat1ng the CIVIi docket sheet. !Sh'/!. INS'lJW('TllJNS ON N!iXTP1IWi OF IHIS rt!llM.)                                    .

  I. (u) PLAINTIFFS                                                                                                                                                        DEFENDANTS
  ·Hanover Insurance Company                                                                                                                                           American International School of Utah; American International School,
                                                                                                                                                                       LLC; Tasl Young, and Michael Farley
       (b) County of' Residence ofFirsl Listc<l Plaintiff                                             Worcester County, MA                                                County ol' Residence of' l'irsl I ,isled Defendant                                       __8-~!~-~~-~~-~E_~~!Y..
                                                    (l·X< '/il'T IN I!,,\'. /'l.A/N'/JF/'('/i,\'/i,\)                                                                                                                (IN 11.S. l'IAINJWFCAS!iSONJ,Y)
                                                                                                                                                                          NOTE:            IN LAND CONDEMNATION CASES. USETllE LOCATION OF
                                                                                                                                                                                           THE TRACT OF l.ill'lfl INVOLVED.

       ( c) i\ttorneys ri:ir111 Nmgi;,_ liddress, and 7illeplwne N11111hc11                                                                                                Attorneys (/fK11owrU
  Scoft D. Sweeney, #1ou70
  Wilson Elser Moskowitz Edelman & Dicker. LLP
  1225 ·t ?th Stroet. Ste. 2750, Denver, CO 80202, (303) 572-5324

  II. BASIS OF .HJRISIJICTION tl'locrnn "X" inOoei!oxOnlyJ                                                                                          Ill. CITIZENSl·lll' OF PRINCH'AL PARTIES(l'lacea11                                                                "X"1nn1wliox/orl'ia111111J
                                                                                                                                                                   (For /!iversfty CaseN Only)                                                                 mul One /iox/or /)11fe11<lll11(}
 :J I       U.S Oovemrncn1                                  ~ 3         Federal Ques1ion                                                                                                                    PTI"          DEF                                                 PTI'           DEF
                 Plaintiff                                                (U.S. Uovenm1e111 Not a l'ar(Y)                                                  Citizen of1l1is Sinlc                            O I           O I            lnco1purn1od or Principal Place         0 4         Cl 4
                                                                                                                                                                                                                                            of Business In This Stale

 Cl 2       lJ.S. Government                                iJ 4 Diversity                                                                                 Citizen of An<lther Stme                         iJ 2           0      2      lncorpornted ond Principal Place                      iJ 5         0 .5
                Dcfondanl                                          (!11</ica1e Citizenship of/'m·1/es                       /11 flem II/)                                                                                                   ofH11gincss In Another State

                                                                                                                                                           Citizen or Subject of a                          0 3            O      3     Foreign Nuli()n
                                                                                                                                                             Forci~tn Countrv

 IV. NATURE OF SUIT rr•race an                                             "X" in One !ios Only)                                                                                                                            Click here for:
               CONTRACT                                                                   T RTS                                                                 F >RFIUTUR!i:/PENALTY                                        BANKRUPTCY
 i?5 I I 0 I nsurnnee                                               PEHSONAL IN.JURY                                     pgf{SONAL IN.JIJRY                        0 625 Dn1g Relaied Seizure           0 422 Appeal 28 USC 158                                          iJ   375 False Cluims Acl
 [J 120 Marine                                                0 310 AirplHnc                                       0 365 Persona! Injury •                                 of Property 21 USC 88 J 0 4 23 Withdrawal                                                     0    376 Qui Tam (31 lJSC
 0 130 Mill er A<:t                                           0 31.5 Aiqil1me Prnduct                                         Product Linbility                    0 690 Other                                      28 USC 157                                                    3729(a))
 rJ 140 Negotiable Instrnment                                               Li>1bility                             iJ 367 Health Cure/                                                                                                                                   0    400 State Reapportionmenl
  n 150 Rccovciy of' Overpayment iJ ~20 Assaull. Libel &                                                                     Phunnaceutic'11                                                          t--.,,,====="',I"':r""r"',--liJ                                         410 Antitrnst
          & Enforcement of Judgment                                         Slander                                          Pcrsonol lnj111y                                                           0 820 Copyrights                                                 tJ   430 Banks and Bunking
 0 151 Meclicnrc i\ct                                         r1 330 Fcdernl Employers'                                      Product Liability                                                          iJ 830 Pu1cn1                                                    CJ   450 Commerce
 11 152 Reco\'CI)' of Defaulted                                             Liabilily                              0 :J(i8 Asb<>slns Personal                                                           11 835 Palcnt • Abbre,ialcd                                      rJ   460 Dcpmialion
          Student Loans                                       0 340 Marine                                                    Injury Product                                                                       New Drug Application                                  0    470 RackeleerlnDuenccd and
          (Excludes Vctcrnns)                                 CJ 345 Marine Proch1ct                                          Linhility                                                                 C1 840 Trnd\lmark                                                          Corrupl Orgnnizntions
 C1 15:1 Recovr.ry oJ' Overpayment                                          Liability                                 PERSONAL PROP 1·:1rrv 1-----""...,,,-----l--(""""A"'l"''S"l"c("';\""J.,lt.i.ll...·,__-1 0                                                               4 80 C<msumer Cr<,dit
          ofVotcrnn's Benefits                                iJ 350 Mo<or Vd1icle                                iJ 370 Other Frnud                                                                    0 861 HIA (139.5ff)                                              0    485 Telephone Cons111ner
 0 160 Stockholders' Suits                                    0 355 Motor Vehicle                                 LJ 371 Tmth in Lending                                   Acl                          O 81i2 Black Lung (923)                                                    Pro1cctio11 Acl
 0 190 Other Cm11rnct                                                      Product Liability                       0 380 Other Personal                            0 720 LaborfManagcmenl               CJ 863 DIWCIDJWW (40.5(g)) 0                                          490 Cable/Sal TV
 :J 195 Commct Product Liability 0 360 Other Personal                                                                        Property Damage                               Rela1io11s                   iJ 864 SSID Title XVI                                            0    850 Seeuritics/Commoditicsl
 :J I% Frnnchise                                                           lnjmy                                  O 385 Property Damage                            0 740 Railway Labor Ac<              IJ 865 RSI ('l05(g))                                                       Exch1mge
                                                              0 362 Personal Injury·                                         Prodnct Liability                     IJ 751 Family and Medical                                                                             0    890 Other Stnnuory i\ctiom
                                                                          lvfodicnl MHI rnc1iee                                                                            Leave Act                                                                                     0    891 Agric11ltural A«s
,__ _..R..,_E""A"'J'"',l...'R"'.O=P.,I•:,.:.;R,.,'1'_,Y_ _-+---'C"'.:N"'-'ll"'.'-"'R"'l"'G"'ll"'T"'S'-'---1--'P'°R"'l"'S=N'""E"'Jt,,,....PE::.'T=IT,.,,l""O""N"'S'-10 790 Other Labor Litig111ion     t-""'F""•E"'1n=m""lA..,..,,L'"' l"''A"'X"'""'S"'tr"'J'"'J'S""·'--1 0    893 Eill'irnn111e11tal lvtallm
 :J 210 Land C'ondemn111ion                                   0 440 Other Civil Riµhts                                  Habeas Corpus:                             iJ 791 Employee Retirement           0 870 Tnxt'S (U.S. Plaintiff                                     0    895 Freedom ot'lnfonnation
 CJ 220 F<Jreclosure                                          0 441 Voting                                         lJ 463 Alien Detainee                                  Income Sm1ri1y Act                        or Defendant)                                                  Acl
 ,., 230 Rent I.ease & T~eetmcnl                              0 442 Employment                                    iJ 510 Motions to Vacalc                                                              IJ 871 JHS--Third Pmiy                                           0    896 Arbitralion
:J 240 Torts to Lund                                         lJ 443 Housi11g.1                                               Sentence                                                                              26 USC 7609,                                          0    899 Adminiw·ative Procedure
 :'.1 245 Tur! Product l.1:ibility                                        Acconunmlations                         l'1 530 General                                                                                                                                                 ;\cl/Re.view or Appeit! of
 Cl 2'1ll 1\ll Other Real Properly                           0 445 Amer. wiDisabili11cs • iJ .Ill Dealh Pcirnlty                                                           IMMIGRATION                                                                                            Agency Deci8ion
                                                                          Employment                                    Other':                                    0 1J62 Naluralizillion Application                                                                    0    950 Constil\ll'ion11lity nf
                                                             0 446 Amor. w/Disabilities • iJ 540 Mandn111ns & Other 0 1J65 Other Immigration                                                                                                                                       S(a(e Statutes
                                                                          Other                                   iJ 550 Civil Rights                                     Aclions
                                                             IJ 448 Educ11!i(IJ1                                  Cl .555 Plison Condition
                                                                                                                  0 .560 Civil Detainee·
                                                                                                                             Condi1ions of
                                                                                                                      Cm1fi11~111cnl

V, ORIGIN (/'/ace an "X" 111 One /!ox Only)
?( I Original                           0 2 Removed from                                  iJ 3           Remanded from                           iJ 4 Reinstated or                     0 5 Transferred from                            IJ 6 Multidistrict                           0 8 Multidistrict
           Proce<,ding                            State Courl                                            Appellute Court                                   Reopened                                Another Diwict                                   Litigation -                            Litigalion -
                                                                                                                                                                                                   (.1peclli')                                      Trans for                               Dirccl File
                                                                 Cite the U.S. Civil Statulc und<•r which you                                  arn    filing (//o not clte)111·i.wliel/111111l.1·t11t11t"' 1111/e.1".1' diwl'.1'i(1U:
VI. CAUSE OF ACTION                                            1-----.,--.-------------------------------
                                                               Brief description of cause:
                                                                  Insurance coverage dispute
VII. REQUESTED IN                                                0       CHECK IF THIS IS I\ CLASS ACTION                                                       DEMAND$                                                            CHECK YES only if dcmnnded in complaint:
                                                                         UNDER RULE      F.R.Cv.P.
VIII. RELATED CASE(S)
              l F ANY                                                 (See i11.11r11c1/ons):


08/13/2019
FOH      OFFICE t'SE ONLY
     HJ'CEJPT #                                    f\ivtOUN'I                                                         Al'l'l..YINCi IFP                                                                Case: 2:19-cv-00567
                                                                                                                                                                                                       Assigned To : Pead, Dustin B.
                                                                                                                                                                                                       Assign. Date: 8/14/2019
                                                                                                                                                                                                       Description: Hanover Insurance
                                                                                                                                                                                                       Company v. American International
                                                                                                                                                                                                       School of Utah et al
